Citation Nr: 0420855	
Decision Date: 07/30/04    Archive Date: 08/05/04	

DOCKET NO.  95-24 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1958 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

During the veteran's personal hearing, held before the 
undersigned in February 2004 via videoconference, the veteran 
indicated his desire to withdraw all issues other than 
entitlement to service connection for peripheral neuropathy.  
Therefore, this is the only issue remaining in appellate 
status before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative has requested that the veteran 
be afforded a VA examination by a physician, noting that the 
examination accomplished in June 2003, and the opinion 
offered in September 2003, were provided by nurse 
practitioners, and indicated conflicting etiologies with 
respect to the veteran's peripheral neuropathy.

A July 2003 RO decision granted service connection for 
diabetes mellitus, Type II.  It is asserted that the 
veteran's currently manifested peripheral neuropathy is, in 
the alternative, directly due to active service, including 
exposure to Agent Orange, or proximately due to or aggravated 
by the veteran's service-connected diabetes mellitus.

The record does not indicate that the veteran has been 
provided governing law and regulations relating to secondary 
service connection or that he has been provided notification 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 1500 et seq. (West 2002), as it relates 
to secondary service connection.

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be provided with 
VCAA notice that is relevant to his claim 
for service connection for peripheral 
neuropathy as secondary to his service-
connected diabetes mellitus.

2.  The veteran should be advised that he 
should obtain a statement from Dr. P., of 
Kaiser, identified at page 12 or the 
February 2004 hearing transcript, 
regarding any etiological relationship 
between the veteran's currently 
manifested peripheral neuropathy and his 
active service.  The veteran should be 
advised that he should submit that 
written opinion to VA for consideration 
and adjudication of the current issue on 
appeal.

3.  The veteran should be afforded a VA 
neurology examination by a physician to 
determine the etiology of any currently 
manifested peripheral neuropathy.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that any 
currently manifested peripheral 
neuropathy is related to active service, 
including exposure to Agent Orange, or is 
proximately due to or been chronically 
worsened by service-connected disability, 
including diabetes mellitus.  If it 
cannot be determined whether the veteran 
has peripheral neuropathy that is related 
to active service or proximately due to 
or been chronically worsened by service-
connected disability, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, that includes governing law and 
regulations relating to a claim for 
service connection as secondary to 
service-connected disability, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




